EXHIBIT CERTIFICATION PURSUANT TO RULE 13a-14(a)/15d-14(a) I, Hui Peng Cheng, certify that: 1. I have reviewed this quarterly report on Form 10-Q of Sunnyside Acres MobileEstates (the "Registrant"); 2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make the statementsmade, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all material respects thefinancial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this report; 4. I am responsible for establishing and maintaining disclosure controls andprocedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) andinternal control over financial reporting (as defined in Exchange Act Rules13a-15(f) and 15d-15(f) for the Registrant and I have: a) designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under my supervision, toensure that material information relating to the Registrant, including itsconsolidated subsidiaries, is made known to me by others within those entities,particularly during the period in which this report is being prepared; b) designed such internal control over financial reporting, or caused suchinternal control over financial reporting to be designed under my supervision,to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordancewith generally accepted accounting principles; c) evaluated the effectiveness of the Registrant's disclosure controls andprocedures and presented in this report our conclusions about the effectivenessof the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) disclosed in this report any change in the Registrant's internalcontrol over financial reporting that occurred during the Registrant's mostrecent fiscal quarter (the Registrant's fourth fiscal quarter in the case of anannual report) that has materially affected, or is reasonably likely tomaterially affect, the Registrant's internal control over financial reporting; 5. I have disclosed, based on our most recent evaluation of internal controlover financial reporting, to the Registrant's auditors and the audit committeeof Registrant's board of directors (or persons performing the equivalentfunction): a) all significant deficiencies and material weaknesses in the design oroperation of internal control over financial reporting which are reasonablylikely to adversely affect the Registrant's ability to record, process,summarize and report financial information; and b) any fraud, whether or not material, that involves management or otheremployees who have a significant role in the Registrant's internal control overfinancial reporting. Date: November 13, 2009 By: /s/ Hui Peng Cheng Hui Peng Cheng President and Chief Financial Officer
